DETAILED ACTION
Claims 1-2, 4-7, 9-13 and 15-22 are pending in the Instant Application. 
Claims 1-2, 4-7, 9-13 and 15-22 are rejected (Non-Final Rejection). 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claim recites that the first and second portions are the same, but claim 1 recites that the first is textual and second is non-textual, and therefore cannot be the same. Therefore, the claim is indefinite. 
While Applicant has stated that the data is now the same “user desired information,” this does not cure the issue since the first data is textual, and the second data is non-textual and cannot be described as the “same.” Please use more exact language to indicate what is meant in this case. The “same” indicates that two things are equal. Here there is no possible way two things can be the “same” or “equal” if one is textual and the other is non-textual. Applicant is encouraged to amend the claims to indicate what exactly is the same to overcome this rejection is.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 2, 4-6, 9-12, 18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li”), United States Patent Application Publication No. 2013/0226846, in view of Allen et al. (“Allen”), United States Patent Application Publication No. 2016/0196265, in further view of Wang et al. (“Wang”), United States . 

As per claim 1, Li discloses a narrative response generation interface, comprising: 
one or more processors ([0065]); and 
a non-transitory data storage ([0070]) comprising instructions that cause the processors to: 5 
receive a user data query providing access to one or more data sources and comprising keywords that include variable names and corresponding values for use in generating at least one narrative response ([0041] wherein a natural language question is received comprising a sequence of words and sub-sequence of words and [0062] wherein the query is used in the response and [0059] wherein PERSON is a variable name, wherein PERSON is filled in with a variable), the narrative response comprising a textual portion conveying at least a first portion of user desired information from the one or more data sources in textual format framed in natural language ([0041] wherein the question is in the natural language format); 
generate an intent that enables producing the textual portion, the intent comprising name-value pairs obtained from the user data query ([0058]-[0059] wherein data from a template i.e. the name such as NAME is matched with a portion of the user data query, wherein NAME-VALUE pairs are created by replacing name with the value); 
replace the POS tokens in the at least one template with words and placeholders to 20 form at least one word sequence, the placeholders comprising variable names that are to receive the corresponding values from the intent ([0060] wherein the template placeholders are replaced in a nested manner as described and are whose values are received, to query for the results); D17-193-03271-PR-US PATENT APPLICATION 35 
stamp the intent on the at least one word sequence by replacing the placeholders with respective values to generate at least one grammatically accurate paraphrase ([0060] wherein the results replace the values and retrieve the results as described in [0062] as filling a template); and generate the narrative response to comprise the at 5 least one grammatically accurate paraphrase as the textual portion ([0062] wherein sentences, (grammatically accurate paraphrases of the answer) are generated as a response),  but does not disclose to train a sentence struct model to generate context free grammar (CFG), wherein the sentence struct model is trained on CFG training data that includes grammatically accurate sentences and corresponding CFG token sequences of the grammatically accurate sentences; the query comprising a non-textual portion conveying a second portion of the user-desired information 10 in non-textual format; produce the non-textual portion of the narrative response based on input data in the one or more data sources;  input at least the name-value pairs to the sentence struct model trained to generate the CFG; generate, by the sentence struct model, the CFG based at least on the name- value pairs, the CFG providing at least one template comprising a sequence of parts of speech (POS) tokens; and generate the narrative response to comprise the non-textual portion. However, Allen teaches the query comprising a non-textual portion conveying a second portion of the user-desired information10 in non-textual format ([0106] wherein the query includes profile information non-textual formatted, digital data, that suggests that the user requires a certain level of information); produce the non-textual portion of the ([0106] wherein a graph and details are produced); and generate the narrative response to comprise the non-textual portion ([Fig. 4] wherein a graph and details are provided as a response to the user), but does not teach to train a sentence struct model to generate context free grammar (CFG), wherein the sentence struct model is trained on CFG training data that includes grammatically accurate sentences and corresponding CFG token sequences of the grammatically accurate sentences; and to input at least the name-value pairs to a sentence struct model trained to generate to the CFG; generate, by the sentence struct model, the CFG based at least on the name- value pairs, the CFG providing at least one template comprising a sequence of parts of speech (POS) tokens. However, Wang teaches to train a sentence struct model to generate context free grammar (CFG), wherein the sentence struct model is trained on CFG training data that includes grammatically accurate sentences and corresponding CFG token sequences of the grammatically accurate sentences ([0043] wherein the CFG is trained using sentences and CFG token tree sequences); but does not teach to input at least the name-value pairs to a sentence struct model trained to generate the CFG; generate, by the sentence struct model, the CFG based at least on the name- value pairs, the CFG providing at least one template comprising a sequence of parts of speech (POS) tokens. However, Feng teaches to input at least the name-value pairs to a sentence struct model ([0029]-[0030] wherein name-value pair is “Los Angeles, Calif.” And “GeoEx”); generate, by the sentence struct model, context free grammar (CFG) based at least on the name- value pairs, the CFG providing at least one template comprising a sequence of parts of speech (POS) tokens ([0029]-[0030] wherein CFG provides possible templates at the phrase level i.e. including speech tokens). Both Li and Allen describe question and answer systems. One could use the non-textual portions of Allen with the answer generating method in Li to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating answers in Li with the non-textual portions of responses in Allen in order to better match results with the user asking for the results. Both Li and Wang use CFG. One could use the training method for CFG in Wang with the CFG in Li to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using CFG to answer questions in Li with the method of training a sentence model on CFG in Wang in order to make the template grammar more specific and provide it with additional samples.  Feng does not expressly use a sentence model trained to generate CFG, but could use the trained model from Wang with the queries using name-value pairs in a model to generate CFG in Feng to teach the claimed invention. Both Li and Feng receive natural language queries. Li describes pairing values with names but does not expressly describe inputting the pairs into a sentence model to generate CFG, providing templates comprising parts of speech tokens. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating textual and non-textual answers from natural language queries with a trained sentence model in the combination of Li, Allen and Wang with the queries using name-value pairs in a model to generate CFG in Feng in order to more efficiently parse the natural language query. 

([0069] wherein data can be from a local and an external data source in a distributed data system); 
 15 access the external data sources to retrieve the information requested with the user data query ([0069] wherein knowledge database may be a remote, wherein a knowledge database is used to answer queries); and include the information retrieved from the external data sources in one or more of the textual portion or the non-textual portion of the narrative response ([0069] wherein a knowledge database is used to answer queries).  

As per claim 4, note the rejection of claim 1 where Li, Allen, Wang and Feng are combined. The combination teaches the narrative response generation interface of claim 1. Allen further teaches the instructions to receive the user data query comprising instructions that cause the processors to: D17-193-03271-PR-US PATENT APPLICATION 36 receive within the user data query ([0105]-[0106] wherein a user model is generated from a received profile with the user data query), a type of analysis associated with the variables from the data sources ([0106] wherein the user model describes a type of analysis associated with variables from the data source by selecting the type of output requiring a level of evidence including a graph).  
([0041] wherein the question is in the natural language format). 

As per claim 6, note the rejection of claim 1 where Li, Allen, Wang and Feng are combined. The combination teaches the narrative response generation interface of claim 1. Allen further teaches the instructions to 10 produce the non-textual portion further comprising instructions that cause the processors to: generate one or more graphs requested by the user in the user data query ([0106] wherein the query includes profile information non-textual formatted, digital data that suggests that the user requires a certain level of information i.e. graphs).  

As per claim 9, note the rejection of claim 1 where Li, Allen, Wang and Feng are combined. The combination teaches the narrative response generation interface of claim 1. Li further teaches the instructions to generate CFG that provides at least one template comprising the sequence of POS tokens further comprising instructions that cause the processors to: 5 generate CFG that provides a plurality of templates, each template comprising a sequence of POS tokens different from other sequences of POS tokens respectively corresponding to other templates ([0060] wherein the template placeholders are replaced in a nested manner as described and are whose values are received, to query for the results, wherein the POS tokens are the filled in elements that change by template and that are used by to generate CFG) 35.  

As per claim 10, note the rejection of claim 1 where Li, Allen, Wang and Feng are combined. The combination teaches the narrative response generation interface of claim 9. Li further teaches the instructions to 10 generate the at least one grammatically accurate paraphrase further comprising instructions that cause the processors to: form a plurality of word sequences respectively corresponding to the plurality of templates([0060] wherein the templates are filled in a nested manner; and stamp the intent on the plurality of word sequences by replacing the 15 placeholders in each of the word sequences with the corresponding values from the intent to generate a plurality of grammatically accurate paraphrases that respectively correspond to the plurality of word sequences ([0062] wherein sentences, (grammatically accurate paraphrases of the answer) are generated as a response). 20 

As per claim 11, note the rejection of claim 1 where Li, Allen, Wang and Feng are combined. The combination teaches the narrative response generation interface of claim 9. Li further teaches instructions that cause the processors to: D17-193-03271-PR-US PATENT APPLICATION 38 select one or more of the plurality of grammatically accurate paraphrases for inclusion into the narrative response ([0062] wherein the composing of answer sentences is the selection of grammatically accurate paraphrases for the narrative response).  

([0062] wherein the composing of answer sentences is the selection of grammatically accurate paraphrases for the narrative response).   10 

As per claim 18, Li discloses a non-transitory computer-readable storage medium comprising machine- readable instructions that cause a processor to: 
receive a user data query for information from a user, the user data query 15 comprising one or more variables names and corresponding values and at least a type of analysis for the variables ([0041] wherein a natural language question is received comprising a sequence of words and sub-sequence of words, wherein the words are variables and [0059] wherein PERSON is a variable name, wherein PERSON is filled in with a variable); 
access data responsive to the user data query from one or more data sources, the data sources comprising local data sources and external data sources([0069] wherein data can be from a local and an external data source in a distributed data system); 
compose CFG comprising a plurality of templates to be used for generating one or more grammatically accurate paraphrases for a textual portion of the narrative response([0059] wherein the template surface are sentences as described), the ([0059] wherein a CFG is applied and provides the template with a token);  
 identify by a language model, words and placeholders to respectively replace each of the POS tokens in the plurality of templates([0060] wherein the template placeholders are replaced in a nested manner as described and are whose values are received, to query for the results); D17-193-03271-PR-US PATENT APPLICATION 39  5 
substitute the placeholders with values of the variables from the intents supplied by the user to form a plurality of grammatically accurate paraphrases for the plurality of templates([0060] wherein the results replace the values and retrieve the results as described in [0062] as filling a template); 
select one or more of the plurality of grammatically accurate paraphrases for inclusion into the narrative response([0062] wherein the composing of answer sentences is the selection of grammatically accurate paraphrases for the narrative response); and 10 generate the narrative response to the user data query, the narrative response including at least the textual portion comprising the one or more grammatically accurate paraphrases([0062] wherein sentences, (grammatically accurate paraphrases of the answer) are generated as a response), but does not disclose instructions to train a sentence struct model to generate context free grammar (CFG), wherein the sentence struct model is trained on CFG training data that includes grammatically accurate sentences and corresponding CFG token sequences of the grammatically accurate sentences; generate a non-textual portion of a narrative response to the user from one or more 20 of the local data sources and the external data sources; provide at least the variable names and the corresponding values to the sentence struct model that is ([0064] wherein the eternal data sources can be considered internet sources, and the internal sources can be 110, a local data source that assists in generating a non-textual portion by receiving input that creates the response); the narrative response including at least the non-textual portion ([Fig. 4] wherein a graph and details are provided as a response to the user), but does not teach instructions to train a sentence struct model to generate context free grammar (CFG), wherein the sentence struct model is trained on CFG training data that includes grammatically accurate sentences and corresponding CFG token sequences of the grammatically accurate sentences;  provide at least the variable names and the corresponding values to the sentence struct model that is trained to generate the CFG from variables; compose, by the sentence struct model the CFG based at least on the variable names and the corresponding values, wherein the CFG comprises a plurality of templates to be used for generating a plurality of grammatically accurate paraphrases for a textual portion of the narrative response, the plurality of templates comprising respective sequences of POS tokens. However, Wang teaches instruction to train a sentence struct model to generate context free ([0043] wherein the CFG is trained using sentences and CFG token tree sequences);  but does not disclose instructions to provide at least the variable names and the corresponding values to the sentence struct model that is trained to generate the CFG from variables; compose, by the sentence struct model the CFG based at least on the variable names and the corresponding values, wherein the CFG comprises a plurality of templates to be used for generating a plurality of grammatically accurate paraphrases for a textual portion of the narrative response, the plurality of templates comprising respective sequences of POS tokens. However, Feng teaches instructions to provide at least the variable names and the corresponding values ([0029]-[0030] wherein name-value pair is “Los Angeles, Calif.” And “GeoEx”) to a sentence struct model to generate context free grammar (CFG) from variables ([0029]-[0030] wherein CFG provides possible templates at the phrase level i.e. including speech tokens); 8PATENTAtty Docket No.: D17-193-03271-PR-US App. Ser. No.: 15/590,879 compose, by the sentence struct model the CFG based at least on the variable names and the corresponding values, wherein the CFG comprises  a plurality of templates to be used for generating a plurality of grammatically accurate paraphrases for a textual portion of the narrative response, the plurality of templates comprising respective sequences of POS tokens ([0029]-[0030] wherein CFG provides possible templates at the phrase level i.e. including speech tokens).
Both Li and Allen describe question and answer systems. One could use the non-textual portions of Allen with the answer generating method in Li to teach the claimed invention. 

As per claim 20, note the rejection of claim 19 where Li, Allen, Wang and Feng are combined. The combination teaches the non-transitory computer-readable storage medium of claim 18. Li further discloses the instructions for selecting one or more of the ([0062] wherein the composing of answer sentences is the selection of grammatically accurate paraphrases for the narrative response), wherein at least one of the selected one or more grammatically accurate paraphrases conveys information in addition to data conveyed in the non-textual portion of the narrative response ([0062] wherein the response provides the answer, which is additional to the non-textual response).   10 

As per claim 22, note the rejection of claim 22 where Li, Allen, Wang and Feng are combined. The combination teaches the narrative response generation interface, of claim 1. Feng further teaches wherein the first portion of the user desired information is the same as the second portion of the user desired information ([0106] wherein the result is both textual and non-textual).

Claims 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Allen in further view of Allen et al. (“Allen ‘154”), United States Patent Application Publication No. 2016/0055155, in further view of Wang, in further view of Feng.



receiving a user data query for information, the user data query comprising one or more variable names and corresponding values   ([0041] wherein a natural language question is received comprising a sequence of words and sub-sequence of words, wherein the words are variables and [0059] wherein PERSON is a variable name, wherein PERSON is filled in with a variable); 
accessing data responsive to the user data query from one or more data sources, the data sources comprising local data sources and external data sources ([0069] wherein data can be from a local and an external data source in a distributed data system); 
identifying by a language model, words and placeholders to respectively replace each of the POS tokens in the at least one template ([0060] wherein the template placeholders are replaced in a nested manner as described and are whose values are received, to query for the results); D17-193-03271-PR-US PATENT APPLICATION 39 substituting the placeholders with values of the variables supplied by the user data query to form a plurality of grammatically accurate paraphrases for the at least one template ([0060] wherein the results replace the values and retrieve the results as described in [0062] as filling a template); and 10 generating the narrative response to the user data query, the narrative response including the textual portion comprising the one or more grammatically accurate paraphrases ([0062] wherein sentences, (grammatically accurate paraphrases of the answer) are generated as a response), but does not disclose training a sentence struct model to generate context free grammar (CFG), wherein the sentence struct model is trained on CFG training data that includes grammatically ([0106] wherein the query includes profile information non-textual formatted, digital data, that suggests that the user requires a certain level of information/type of data analysis); generating a non-textual portion of a narrative response from one or more of the local data sources and the external data sources ([0064] wherein the eternal data sources can be considered internet sources, and the internal sources can be 110, a local data source that assists in generating a non-textual portion by receiving input that creates the response);  ([Fig. 4] and [0108] wherein a user can select the sentence to provide feedback); 
and the narrative response including at least the non-textual portion ([Fig. 4] wherein a graph and details are provided as a response to the user), but does not teach training a sentence struct model to generate context free grammar (CFG), wherein the sentence struct model is trained on CFG training data that includes grammatically accurate sentences and corresponding CFG token sequences of the grammatically accurate sentences; providing at least the variable names and the corresponding values to a sentence struct model that is trained to generate context free grammar (CFG) from variables; composing, by the sentence struct model the CFG based at least on the variable names and the corresponding values, wherein the CFG comprises a plurality of templates to be used for generating one or more grammatically accurate sentences for a textual portion of the narrative response, the plurality of templates comprising respective sequences of POS tokens; providing access to the plurality of grammatically accurate paraphrases to a user 5 for manual selection; receiving the user selection of one or more of the plurality of grammatically accurate paraphrases for inclusion into the narrative response. However, Allen ‘154 teaches providing access to the plurality of grammatically accurate paraphrases to a user 5 for manual selection ([0097] wherein the user can manually select an answer that best meets the intent of the user); receiving the user selection of one or more of the plurality of grammatically accurate paraphrases for inclusion into the narrative response ([0097] wherein the selection of a paraphrase as the answer, the user is selecting the paraphrase as inclusion as the answer for the user,) but does not teach training a sentence struct model to generate context free grammar (CFG), wherein the sentence struct model is trained on CFG training data that includes grammatically accurate sentences and corresponding CFG token sequences of the grammatically accurate sentences; providing at least the variable names and the corresponding values to a sentence struct model that is trained to generate context free grammar (CFG) from variables; composing, by the sentence struct model the CFG based at least on the variable names and the corresponding values, wherein the CFG comprises  a plurality of templates to be used for generating one or more grammatically accurate sentences for a textual portion of the narrative response, the plurality of templates comprising respective sequences of POS tokens. However, Wang teaches training a sentence struct model to generate context free grammar (CFG), wherein the sentence struct model is trained on CFG training data that includes grammatically accurate sentences and corresponding CFG token sequences of the grammatically accurate sentences([0043] wherein the CFG is trained using sentences and CFG token tree sequences); but does not teach providing at least the variable names and the corresponding values to the sentence struct model that is trained to generate the CFG from variables; composing, by the sentence struct model the CFG based at least on the variable names and the corresponding values, wherein the CFG comprises  a plurality of templates to be used for generating one or more grammatically accurate sentences for a textual portion of the narrative response, the plurality of templates comprising respective sequences of POS tokens. However, Feng teaches providing at least the variable names and the corresponding values to the  sentence struct model that is trained to the CFG from variables ([0029]-[0030] wherein name-value pair is “Los Angeles, Calif.” And “GeoEx”); composing, by the sentence struct model the CFG based at least on the variable names and the corresponding values, wherein the CFG comprises  a plurality of templates to be used for generating one or more grammatically accurate sentences for a textual portion of the narrative response, the plurality of templates comprising respective sequences of POS tokens ([0029]-[0030] wherein CFG provides possible templates at the phrase level i.e. including speech tokens). 
Both Li and Allen describe question and answer systems. One could use the non-textual portions of Allen with the answer generating method in Li to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating answers in Li with the non-textual portions of responses in Allen in order to better match results with the user asking for the results.  Li, Allen, and Allen ‘154 describe a question and answering system. One could include the manual selection of an answer in Allen ‘154 with the selection of answer systems in Li and Allen to teach the claimed invention. It would have been obvious to one of ordinary in the art before the effective filing date of the invention to combine the method of generating a textual and non-textual answer to a question in the combination of Li and Allen with the manual selection of the answer in Allen ‘154 in order to better provide answers that meet the user’s intention. Both Li and Wang use CFG. One could use the training method for CFG in Wang with the CFG in Li to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using CFG to answer questions in Li with the method of training a sentence model on CFG in order 

As per claim 15, note the rejection of claim 13 where Li, Allen, Allen ‘154 Wang and Feng are combined. The combination teaches the method of claim 13. Allen ‘154 further teaches wherein accessing data responsive to the user data query from the one or more data sources further comprises: 20 accessing data from one or more external Internet-based websites ([0091] wherein website sources are described).  

As per claim 16, note the rejection of claim 13 where Li, Allen, Allen ‘154 Wang and Feng are combined. The combination teaches the method of claim 13.  Li further discloses wherein, generating the narrative response to the user data query further comprises: D17-193-03271-PR-US PATENT APPLICATION 40 including information selected from the one or more external Internet-([0043]-[0047] wherein the internet sites are used to create the dictionary to answer questions), but does not disclose including information selected from the one or more external Internet-based websites into one or more of the non-textual portion of the narrative response. 5However, Allen ‘154 teaches including information selected from the one or more external Internet-based websites into one or more of the non-textual portion of the narrative response ([0091] wherein website sources are described).  (See combination statement above). 5

As per claim 17, note the rejection of claim 13 where Li, Allen, Allen ‘154 Wang and Feng are combined. The combination teaches the method of claim 13. Allen further teaches wherein generating the  non-textual portion of the  narrative response further comprises: receiving non-textual attributes describing one or more graphs desired by the user ([0106] wherein the query includes profile information non-textual formatted, digital data that suggests that the user requires a certain level of information i.e. graphs); and including the graphs desired by the user in the non-textual portion of the narrative 10 response  ([0106] wherein the user model describes a type of analysis associated with variables from the data source by selecting the type of output requiring a level of evidence including a graph).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Allen in further view of Wang in further view of Feng in further view of LEE et al. (“Lee”), United States Patent Application Publication No. 2016/0098592.

As per claim 7, note the rejection of claim 1 where Li, Allen, Wang and Feng are combined. The combination teaches the narrative response generation interface of claim 1, but does not teach wherein the 15 sentence struct model comprises a Recurrent Neural Network based on Long Short Term Memory architecture (RNN-LSTM).  However, Lee teaches a model comprising a Recurrent Neural Network based on Long Short Term Memory architecture (RNN-LSTM) ([0046]).
Li discloses a sentence struct model, but not expressly describe a RNN-LSTM. One could use the RNN-LSTM with the sentence struct model in Lee to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating narrative response in Li and Allen with the RNN-LSTM model in Lee in order to provide automatic sequential data analysis and prediction. 






Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Allen, in further view of Wang in further view of Feng, in further view of Allen ‘154.

 As per claim 19, note the rejection of claim 18 Li, Allen, Wang and Feng are combined. The combination teaches the non-transitory computer-readable storage medium of claim 18, but does not teach the15 instructions for selecting the one or more of the plurality of grammatically accurate paraphrases for inclusion into the narrative response further comprising machine-readable instructions that cause a processor to: provide ([0097] wherein the user can manually select an answer that best meets the intent of the user); and receive the user selection of the one or more of the plurality of grammatically 20 accurate paraphrases for the inclusion into the narrative response ([0097] wherein the selection of a paraphrase as the answer, the user is selecting the paraphrase as inclusion as the answer for the user.)
Li, Allen, and Allen ‘154 describe a question and answering system. One could include the manual selection of an answer in Allen ‘154 with the selection of answer systems in Li and Allen to teach the claimed invention. It would have been obvious to one of ordinary in the art before the effective filing date of the invention to combine the method of generating a textual and non-textual answer to a question in the combination of Li, Allen and Feng with the manual selection of the answer in Allen ‘154 in order to better provide answers that match the user’s intention.


Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Allen, in further view of Wang in further view of Feng, in further view of Adderly et al. (“Adderly”), United States Patent Application Publication No. 2016/0140453.

As per claim 21, note the rejection of claim 1 where Li, Allen and Feng are combined. The combination teaches the narrative response generation interface of claim 8, but does not disclose wherein one or more of the grammatically accurate  sentences in the CFG training data are used to describe a scenario of a plurality of scenarios, wherein the plurality of scenarios are classified based on a data category associated with the user data query. However, Adderly teaches wherein one or more of the grammatically accurate  sentences in the CFG training data are used to describe a scenario of a plurality of scenarios ([0090] wherein the model is train on different templates to describe a scenario of a plurality of different scenarios), wherein the plurality of scenarios are classified based on a data category associated with the user data query ([0071] wherein the QA system pipeline classifies the query and the template based on the question/query). 
Li and Adderly both describe a system of question and answering. One could include the classification of scenarios by category in Adderly with the templates in Li to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating CFG in the combination of Li, Allen and Feng with the scenarios classified by category in Adderly in order to systematically reduce the number of available answers until the correct answer is found. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 9-13 and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant is encouraged to contact the Examiner for an interview if questions remain. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158